263 F.2d 837
INDEPENDENT PETROLEUM WORKERS OF NEW JERSEYv.ESSO STANDARD OIL COMPANY, a Delaware corporation licensed to do business in New Jersey, Appellant.
No. 12783.
United States Court of Appeals Third Circuit.
Argued February 19, 1959.
Decided March 6, 1959.

Appeal from the United States District Court for the District of New Jersey; Thomas F. Meaney, Judge.
William L. Dill, Jr., Newark, N. J. (Stryker, Tams & Horner, Newark, N. J., on the brief), for appellant.
Bracken & Walsh, Newark, N. J., for appellee.
Before BIGGS, Chief Judge, and GOODRICH and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
And Now, to wit, this 6th day of March, 1959, it appearing that Independent Petroleum Workers of New Jersey, plaintiff-appellee, has abandoned its case, and it further appearing that the case has become moot, it is


2
Ordered that the judgment of the court below is vacated and the case is remanded with the direction to dismiss the action as moot.